Citation Nr: 0007536	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  96-25 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral posterior 
subcapsular cataracts, secondary to exposure to ionizing 
radiation.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), secondary to exposure to ionizing 
radiation.

3.  Entitlement to service connection for degenerative 
arthritis, with a possible rheumatoid component, secondary to 
exposure to ionizing radiation.

4.  Entitlement to service connection for an anxiety 
disorder, secondary to exposure to ionizing radiation.

5.  Entitlement to service connection for an inflammatory 
polyp, fibroma, of the hard palatal mucosa, secondary to 
exposure to ionizing radiation.

6.  Entitlement to service connection for benign cysts of the 
epididymis, secondary to exposure to ionizing radiation.

7.  Entitlement to service connection for a benign cyst of 
the left kidney, secondary to exposure to ionizing radiation.

8.  Entitlement to service connection for a lipoma on the 
left side of the neck, secondary to exposure to ionizing 
radiation.

9.  Entitlement to service connection for a skin tag on the 
plantar surface of the right foot, secondary to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  The veteran had active service from December 1950 
to December 1952.

In September 1999, the RO issued a rating decision that, 
among other things, denied the veteran's claims on appeal 
based upon chemical exposure.  The veteran was informed of 
that decision and appellate rights in October 1999 
correspondence.  To date the claims files do not contain a 
notice of disagreement on these claims based upon chemical 
exposure.  As the claims for service connection were based 
upon a different etiology than those certified on appeal, the 
claims are considered new claims.  See Ephraim v. Brown, 82 
F.3d 399, 401 (Fed.Cir. 1996).


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran participated in Operation TUMBLER-SNAPPER, a 
testing of nuclear weapons in Nevada in 1952.

3.  The veteran has been diagnosed with bilateral posterior 
subcapsular cataracts.

4.  The VA Assistant Chief Medical Director has determined 
that it is unlikely that the veteran's bilateral posterior 
subcapsular cataracts were the result of his exposure to 
radiation during Operation TUMBLER-SNAPPER.

5.  The veteran's other disabilities for which service 
connection has been sought, COPD, degenerative arthritis, 
with a possible rheumatoid component, an anxiety disorder, an 
inflammatory polyp, fibroma, of the hard palatal mucosa, 
benign cysts of the epididymis, a benign cyst of the left 
kidney, a lipoma on the left side of the neck, and a skin tag 
on the plantar surface of the right foot, are not 
disabilities for which service connection may be presumed the 
result of exposure to ionizing radiation.

6.  Medical evidence has not been submitted that would 
establish any cause and effect relationship between COPD, 
degenerative arthritis with a possible rheumatoid component, 
an anxiety disorder, an inflammatory polyp, fibroma of the 
hard palatal mucosa, benign cysts of the epididymis, a benign 
cyst of the left kidney, a lipoma on the left side of the 
neck, and a skin tag on the plantar surface of the right foot 
and the veteran's in-service exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  Bilateral posterior subcapsular cataracts were not 
incurred or aggravated as a result of exposure to ionizing 
radiation during active duty.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. § 3.311 (1999).

2.  COPD was not incurred or aggravated as a result of 
exposure to ionizing radiation during active duty.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.311 
(1999).

3.  Degenerative arthritis, with a possible rheumatoid 
component, was not incurred or aggravated as a result of 
exposure to ionizing radiation during active duty.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.311 
(1999).

4.  An anxiety disorder was not incurred or aggravated as a 
result of exposure to ionizing radiation during active duty.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.311 
(1999).

5.  An inflammatory polyp, fibroma, of the hard palatal 
mucosa was not incurred or aggravated as a result of exposure 
to ionizing radiation during active duty.  38 U.S.C.A. §§ 
1110, 5107(a) (West 1991); 38 C.F.R. § 3.311 (1999).

6.  Benign cysts of the epididymis were not incurred or 
aggravated as a result of exposure to ionizing radiation 
during active duty.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. § 3.311 (1999).

7.  A benign cyst of the left kidney was not incurred or 
aggravated as a result of exposure to ionizing radiation 
during active duty. 38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.311 (1999).

8.  A lipoma on the left side of the neck was not incurred or 
aggravated as a result of exposure to ionizing radiation 
during active duty. 38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.311 (1999).

9.  A skin tag on the plantar surface of the right foot was 
not incurred or aggravated as a result of exposure to 
ionizing radiation during active duty. 38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991).  The Board finds that the 
veteran has presented well-grounded claims for service 
connection as a result of exposure to ionizing radiation 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all available evidence necessary for an 
equitable disposition of this claim has been obtained.

As a result of these claims, the veteran was provided a VA 
examination in July 1994.  The veteran was then noted the 
have chronic anxiety, COPD, which was diagnosed in 1979, and 
bilateral subcapsular cataracts, which were operated on in 
1988.  The veteran also related that he had a benign lesion 
of the mouth removed from his upper plate a few years 
previously, and the examiner commented that such was most 
probably the result of denture use.  No recurrence since 
excision was related.  A skin tag on the right plantar 
surface of the foot was also noted, as was a lipoma on the 
side of the neck.  Probable degenerative joint disease, with 
a possible rheumatoid factor, was also diagnosed.  Slight 
tenderness along the epididymis was also noted.  Other 
medical evidence in the claims file includes a May 1982 
private treatment record relating that the veteran had a cyst 
on his left kidney sometime previously.  Correspondence dated 
February 1993 from one of the veteran's private physicians, 
Jerome D. Poland, M.D., informed the RO that the veteran had 
posterior subcapsular cataracts bilaterally previously, which 
were removed in two separate operations in 1988.

The veteran's claims files reflect that he participated in 
Operation TUMBLER-SNAPPER, atmospheric tests of nuclear 
weapons in Nevada, in 1952.  Records reveal that there were 
eight detonations of nuclear weapons during the testing from 
April to June 1952.  The veteran has asserted that in 
addition to radiation exposure from atomic weapon 
detonations, he ingested radiation-contaminated water during 
his duties in Nevada.  As a result of the veteran's claims, 
the RO contacted the Defense Nuclear Agency, a component of 
the Department of Defense in Alexandria, Virginia, and 
requested that they reconstruct the radiation dosage to which 
the veteran was exposed during these tests.  In December 
1994, the Defense Nuclear Agency responded with a dose 
assessment and an Operation TUMBER-SNAPPER fact sheet.  In 
addition, that agency attached an Executive Summary from the 
National Academy of Sciences regarding the accuracy of dosage 
assessment provided.  

The dose assessment from the Defense Nuclear Agency noted 
that according to unit morning reports, the veteran arrived 
at the Nevada Test Site on or about March 20, 1952, and 
returned to his home station on June 13, 1952, and thus he 
was present for all eight of TUMBLER-SNAPPER detonations.  
The report continued that the veteran was a member of the 
216th Chemical Service Company, and reported his various 
military occupational specialties during his service during 
Operation TUMBLER-SNAPPER.  The report further commented that 
the veteran's statements that he moved towards ground zero 
immediately after some of the shots and remained in the 
vicinity for one to 24 hours after the shots were consistent 
with his duties.  

As to a dose assessment, the Defense Nuclear Agency stated 
that according to rosters of radiation of personnel in the 
area, the veteran received a total exposure of 895 mili-
roentegen in 11 exposures (i.e. discrete film badgings).  
Neither an individual dose card nor dosimetry log sheets were 
found for the veteran.  The report continued that based on 
rad-safe policy, the 11 exposures represented the entire 
potential for radiation exposure.  The report also commented 
that ingestion of radioactive contaminated water is not an 
important pathway for the uptake of radioactive particles.  
Finally, the report summarized that the reconstructed gamma 
dose from external emitters as a result of participation in 
Operation TUMLBER-SNAPPER totalled 0.9 rem, with an upper 
bound of 1.1 rem.  His neutron dose was nil.

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a potentially radiogenic disease, such 
as subcapsular cataracts; and (3) the subcapsular cataracts 
first become manifest five years or more after exposure, the 
claim will be referred to the Under Secretary for Benefits 
(USB) for further consideration.  The USB is to consider the 
claim with reference to specified factors and may request an 
advisory medical opinion from the Under Secretary for Health; 
if, after this consideration, the USB determines that there 
is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service, the USB shall so 
inform the RO in writing, setting forth the rationale for 
this conclusion.  38 C.F.R. § 3.311 (1999).

In addition to statutory and regulatory presumptions, a 
veteran can also establish service connection by showing that 
a current disorder is in fact causally linked to such 
exposure.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed.Cir. 
1994), citing 38 C.F.R. § 3.303.  In Combee, the United 
States Court of Appeals for the Federal Circuit held that 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
That is, the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed disability 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 
38 U.S.C.A. §§ 1113(b), 1116 (West 1991).

In January 1995, the RO contacted the Chief Benefits Director 
of the VA Compensation and Pension Services regarding the 
veteran's claims.  In the memorandum, the RO noted that the 
veteran's claimed disabilities were not noted in service 
medical records, and inquired as to service connection under 
38 C.F.R. § 3.311.  The veteran's participation in Operation 
TUMBLER-SNAPPER was noted.  Finally, that memorandum 
commented that posterior subcapsular cataracts are radiogenic 
in origin under 38 C.F.R. § 3.311(b), but not under 38 C.F.R. 
§ 3.309(d), and that none of the other disabilities for which 
service connection was sought could be presumed service 
connected.

Later in January 1995, the Director of Compensation and 
Pension contacted the Under Secretary for Health about the 
claim.  Pertinent information was reviewed in the memorandum, 
and the claims files accompanied the memorandum.  The 
Director of Compensation and Pension asked for a review of 
the records, and an opinion furnished as to the likelihood 
that posterior subcapsular cataracts resulted from exposure 
to ionizing radiation during service.  

In February 1995, the VA Assistant Chief Medical Director for 
Public Health and Environmental Hazards responded to the 
Director of Compensation and Pension Services.  The Assistant 
Chief noted that the veteran was exposed to 0.9 external 
gamma rem, with an upper limit of 1.1 rem.  Citing two 
authorities, the Assistant Chief gave the opinion that it was 
unlikely that the veteran's posterior subcapsular cataracts 
were attributable to in-service exposure to ionizing 
radiation.  The RO was informed of this opinion in 
correspondence dated later in February 1995.

In October 1997, the veteran was provided a hearing before an 
RO hearing officer.  He recounted his in-service experiences 
during Operation TUMBLER-SNAPPER, as well as his post-service 
health problems.  During the course of this claim, the 
veteran submitted numerous histories pertaining to his 
service at the Rocky Mountain Arsenal, including his service 
during Operation TUMBLER-SNAPPER.  

The veteran does not allege, nor does the record reflect, 
that he developed any of the disorders for which he is 
seeking service connection either during service or within 
any potentially applicable presumptive period.  Rather, the 
veteran's central contention is that each of these disorders 
is the result of his exposure to ionizing radiation during 
Operation TUMBLER-SNAPPER.

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claims for service 
connection.  Initially, none of the veteran's asserted 
disabilities can be directly presumed service connected under 
38 C.F.R. § 3.309(d).  However, posterior subcapsular 
cataracts may be induced by ionizing radiation under 
38 C.F.R. § 3.311(b)(2)(i).  Even so, as the above medical 
opinion found no relationship between the veteran's in-
service exposure to radiation and his post-service bilateral 
posterior subcapsular cataracts, the Board must find that the 
preponderance of the evidence is against this claim.  Towards 
this end, the VA physician, the Assistant Chief Medical 
Director, cited authority for the opinion, and no contrary 
opinion that would establish a cause and effect relationship 
has been submitted.

None of the other disabilities for which service connection 
has been sought, including COPD, degenerative arthritis, with 
a possible rheumatoid component, an anxiety disorder, an 
inflammatory polyp, fibroma of the hard palatal mucosa, 
benign cysts of the epididymis, a benign cyst of the left 
kidney, a lipoma on the left side of the neck, and a skin tag 
on the plantar surface of the right foot, can be presumed the 
result of exposure to ionizing radiation either under 
38 C.F.R. § 3.309 or § 3.311.  Thus, referral to the Under 
Secretary for Benefits for further consideration is not 
warranted for any of these disabilities.  Moreover, none of 
the medical evidence submitted by the veteran, including 
private treatment records or the July 1994 VA examination 
report, has established any relationship between any of these 
other disabilities and the veteran's in-service radiation 
exposure.  Only the veteran has established such a 
relationship, but as a layperson, the veteran is not 
competent to provide a medical opinion, such as an opinion on 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Thus, even under the Combee 
analysis, service connection is not warranted on a direct 
basis.  Accordingly, the Board must find that the 
preponderance of the evidence is likewise against these 
claims.  The evidence is not in equipoise and the benefit of 
the doubt rule is not applicable.  38 C.F.R. § 3.102 (1999).  


ORDER

Service connection for bilateral posterior subcapsular 
cataracts, secondary to exposure to ionizing radiation, 
claimed secondary to ionizing radiation, is denied.

Service connection for COPD, claimed secondary to ionizing 
radiation, is denied.

Service connection for degenerative arthritis, with a 
possible rheumatoid component, claimed secondary to ionizing 
radiation, is denied.

Service connection for an anxiety disorder, claimed secondary 
to ionizing radiation, is denied.

Service connection for an inflammatory polyp, fibroma, of the 
hard palatal mucosa, claimed secondary to ionizing radiation, 
is denied.

Service connection for benign cysts of the epididymis, 
claimed secondary to ionizing radiation, is denied.

Service connection for a benign cyst of the left kidney, 
claimed secondary to ionizing radiation, is denied.






Service connection for a lipoma on the left side of the neck, 
claimed secondary to ionizing radiation, is denied.

Service connection for a skin tag on the plantar surface of 
the right foot, claimed secondary to ionizing radiation, is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

